Citation Nr: 1013681	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the termination of VA compensation benefits 
effective from May 17, 2005, to August 22, 2005, by reason of 
the Veteran's fugitive felon status was proper.

2.  Whether the termination of VA compensation benefits 
effective from September 6, 2005, by reason of the Veteran's 
fugitive felon status was proper.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran served on active duty from June 1988 to June 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and April 2007 decisions in which 
the Winston-Salem, North Carolina RO (Winston-Salem RO) 
terminated the Veteran's VA disability compensation benefits 
from May 17, 2005, to August 22, 2005, and from September 6, 
2005, respectively, by reason of his fugitive felon status.  

During the pendency of this appeal, the Board notes that the 
Veteran moved to Richmond, Virginia.  Consequently, the 
current appeal is under the jurisdiction of the Roanoke, 
Virginia RO (Roanoke RO).

The issue of entitlement to an increased disability rating 
for service-connected hypertension was raised by the Veteran 
in January 2007, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and refers it to the AOJ for 
appropriate action.  

Additionally, in April 2007, the Veteran appears to have 
submitted a request for a waiver of overpayment of 
compensation calculated in the amount of $2,110, to include 
the validity of the debt.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the validity 
of the debt is challenged, a threshold determination must be 
made on that question prior to a decision on the waiver of 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  Thus, the waiver of overpayment issues are 
intertwined with the current matter on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, it is 
referred to the AOJ for appropriate action.

In June 2009, the Board remanded the matter for additional 
procedural development.  
 
In February 2010, the Veteran failed to report for a hearing 
scheduled before a member of the Board of Veterans Appeals.


FINDINGS OF FACT

1.  The Veteran was incarcerated from May 10, 2005, to 
November 2, 2005, due to a felony charge.

2.  On May 17, 2005, a warrant was issued by a Virginia court 
for the Veteran's appearance on a charge of obstructing 
justice.

3.  The May 2005 warrant was executed on August 22, 2005.

4.  In August 2006, VA retroactively terminated the Veteran's 
disability compensation benefits under the "fugitive felon" 
provisions of 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2), 
from May 17, 2005, to August 22, 2005.

5.  On September 6, 2005, a warrant was issued by a Virginia 
court for the Veteran's appearance on a felony charge of 
possession of cocaine.

6.  The September 2005 warrant was executed on October 14, 
2005.

7.  In May 2008, VA retroactively terminated the Veteran's 
disability compensation benefits under the "fugitive felon" 
provisions of 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2), 
effective September 6, 2005.










CONCLUSIONS OF LAW

1.  The termination of disability compensation benefits from 
May 17, 2005, to August 22, 2005, by reason of the Veteran's 
fugitive felon status, was not proper.  38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n)(2) (2009)

2. The termination of disability compensation benefits as of 
September 6, 2005, by reason of the Veteran's fugitive felon 
status, was not proper.  38 U.S.C.A. § 5313B (West 2002); 38 
C.F.R. § 3.665(n)(2) (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The matter at issue in this case, a determination of the 
Veteran's fugitive felon status, is governed by Chapter 53, 
United States Code.  The United States Court of Appeals for 
Veterans Claims (Court) has expressly held that the VCAA does 
not apply to determinations under Chapter 53, United States 
Code, a statute "which concerns special provisions relating 
to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 
439-40 (2004) ("Although the Court in Barger did not explain 
its rationale for holding that the VCAA does not apply to 
chapter 53, the plain language of the statute leads to the 
conclusion that it does not."); Reyes v. Nicholson, 21 Vet. 
App. 370, 380 (2007) (noting that application of the VCAA 
notice provisions to chapter 53 proceedings is explicitly 
precluded).

However, the record reflects the RO provided the Veteran 
letters in May 2006 and December 2006 advising him of the 
proposed action stopping his benefits while he was a fugitive 
felon.  The Veteran had ample opportunity to respond prior to 
the issuance of the actions on appeal in August 2006 and 
April 2007, respectively.  Thereafter, the Veteran was 
advised in the April 2007 and July 2009 Statements of the 
Case (SOCs) and the subsequent Supplemental SOCs (SSOCs) of 
the evidence considered and the reasons his claims remained 
denied. 

Factual Background

On May 3, 2006, the RO sent the Veteran a letter indicating 
that they proposed to terminate his VA Compensation Benefits 
because he had been identified as a fugitive felon.  The RO 
proposed to discontinue the Veteran's VA benefits as of 
May 17, 2005

A warrant was issued for the Veteran's arrest on May 17, 
2005, for the offense of obstructing justice.  The warrant 
was executed by the Richmond City Police Department on 
August 22, 2005. 

A letter dated June 15, 2006, from the Office of the Public 
Defender indicates that the Veteran has not been a fugitive 
from justice.  Rather, since November 2005, the Veteran had 
been reporting to Judge Margaret P. Spencer in the Richmond 
Circuit Court as a participant of the Richmond Adult Drug 
Treatment Program.  Prior to the Veteran's entry in the 
program a criminal history was run for eligibility, which had 
demonstrated that the Veteran's record was clear of any 
obstruction offenses or outstanding warrants.

By means of a later dated on August 6, 2006,  the RO notified 
the Veteran that his VA benefits were terminated from May 17, 
2005, to August 22, 2005.

The Veteran disputes the termination of his VA benefits 
because he alleges that he was never charged with obstructing 
justice and never been classified as a fugitive felon.  
Rather, he was incarcerated from April 2005 to November 2005.  
Moreover, the Veteran argues that the warrant executed on 
August 22, 2005, was for a probation violation not for 
obstruction of justice.  

On September 6, 2005, a second warrant was issued for the 
Veteran's arrest and the listed offense was dangerous drugs.  
By means of a letter dated December 27, 2006, the RO notified 
the Veteran of a proposal to terminate his VA benefits, 
effective September 6, 2005.  

In February 2007, the Veteran argued that his VA benefits 
should not be terminated because he had never been charged 
with dangerous drugs offense and that he was not a fugitive 
felon because on September 6, 2005, he had been incarcerated 
at the New Kent Regional Jail.  

In April 2007, the Veteran was notified that his VA benefits 
had been terminated effective September 6, 2005.

In November 2007, the Veteran alleged that the termination of 
his VA benefits was in error.  He alleged that he was never 
charged with obstruction of justice and that the charge of 
dangerous drugs was in reality a possession of cocaine 
charge.  Moreover, he had been served with the warrant on 
October 14, 2005; therefore, his VA benefits should at the 
very least have been reinstated.

A VA and SSA Computer  Match search demonstrated that the 
Veteran was incarcerated at the Henrico County Jail on May 
10, 2005, due to a felony charge.  In March 2008, the RO 
contacted the Henrico County Jail and it was determined that 
the Veteran's period of incarceration was from May 10, 2005, 
to November 2, 2005.  

A copy of the grand jury charges indicates that in January 
2005, the Veteran "feloniously and unlawfully" was in 
possession of cocaine.  The grand jury charges were issued on 
September 6, 2005.  Accordingly, a warrant was issued for the 
Veteran's arrest on September 6, 2005, for possession of 
cocaine and felony failure to appear.  The record 
demonstrates that the warrant was executed by the City of 
Richmond's Sheriff's Office on October 14, 2005.

In support of his claims for reinstatement of VA benefits, 
the Veteran has submitted a letter from the Henrico Area 
Mental Health & Retardation Service dated October 20, 2005.  
It was noted that the Veteran has been participating in 
Henrico County Jail's R.I.S.E. (Recovery in a Secure 
Environment) program since June 8, 2006.  


Analysis

The Veteran argues his VA benefits should not have been 
terminated from May 17, 2005, to August 22, 2005, or as of 
September 6, 2005, because he was not a fugitive felon.  He 
argues that he was incarcerated when both warrants were 
issued and executed, such that he could not have been 
considered a fugitive felon. 

In first addressing whether the Veteran met the criteria for 
consideration as a fugitive felon, the applicable law states 
that a Veteran eligible for compensation benefits may not be 
paid such benefit for any period during which he is a 
fugitive felon.  The term "fugitive felon" means a person 
who is a fugitive by reason of (A) fleeing to avoid 
prosecution, or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees, or (B) violating a condition of probation or parole 
imposed for commission of a felony under Federal or State 
law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 
3.665(n)(2) (2009).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

The record reflects that on May 10, 2005, the Veteran was 
incarcerated for the commission of a felony.  The Veteran was 
incarcerated until November 2, 2005. Accordingly, the Veteran 
was incarcerated on May 17, 2005, and on September 6, 2005, 
when the warrants were issued.  The aforementioned warrants 
were executed on August 22, 2005, and October 14, 2005, 
respectively.  The RO has received notice of the warrants as 
well as of their execution.

In August 2006, the RO terminated the Veteran's disability 
compensation for the period from May 17, 2005, to August 22, 
2005, due to his status as a fugitive felon.  In April 2007, 
the RO terminated the Veteran's disability compensation for 
the period effective September 6, 2005, due to his status as 
a fugitive felon.

The Veteran argues that his incarceration precludes his 
consideration as a fugitive.  The Board holds that as the 
Veteran was already incarcerated at the time of the issuance 
of the May 2005 and September 2005 warrants, there is no 
evidence that he was either fleeing to avoid prosecution or 
custody or confinement after conviction for an offense, that 
he was attempting to commit a felonious offense, or that he 
was violating a condition of probation or parole imposed for 
commission of a felony.  Both the controlling statute and the 
regulation specifically include the intentional act of 
"fleeing to avoid prosecution" as a condition of finding 
fugitive felon status.  The facts of the Veteran's case also 
fail to meet the criteria for consideration as a fugitive as 
defined by Black's Law Dictionary: there is in this case no 
evidence that the Veteran was in flight or in hiding.

Because the Veteran's whereabouts were known at the time the 
May 17, 2005, and September 6, 2005, warrants were issued, 
and there is no evidence demonstrating that he was attempting 
to flee or hide, the Board cannot conclude that the Veteran 
intentionally sought to evade prosecution, as is required for 
a finding of "fugitive felon" status.  Significantly, the 
mere presence of a warrant is not sufficient to establish 
fugitive felon status.  See e.g., Garnes v. Barnhart, 352 F. 
Supp. 2d 1059, 1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 
F. Supp. 2d 1113 (D. Or. 2004) (holding that an intent to 
avoid prosecution was required for a fugitive felon finding 
under the Social Security Administration statute).

In conclusion, the Board finds that the Veteran may not be 
considered a "fugitive felon" under the law during his 
period of incarceration.  Accordingly, termination of the 
Veteran's VA benefits from May 17, 2005, to August 22, 2005 
and as of September 6, 2005 was not warranted. 







ORDER

Termination of the Veteran's disability compensation benefits 
from May 17, 2005, to August 22, 2005, by reason of the 
Veteran's fugitive felon status, was not proper.  The 
Veteran's benefits for this period are therefore reinstated.

Termination of the Veteran's disability compensation benefits 
as of September 6, 2005, by reason of the Veteran's fugitive 
felon status, was not proper.  The Veteran's benefits are 
therefore reinstated.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


